Montgomery, Judge.
This declaration is in the form prescribed by the Act of 1847, commonly called Jones’ form: If plaintiff elects to sue in that form, he must, nevertheless, set forth a complete cause of action: Phillips vs. Dodge, 8 Georgia, 51. A bond given by the Inferior Court of Bartow county since the adoption of the Code is not valid, unless the contract is entered on the minutes of the Court: Code, 527. It nowhere appears that any entry of this contract was ever made on the minutes of the Court. It follows that no sufficient cause of action appears, and the suit was properly dismissed.
Judgment affirmed.